 



Exhibit 10.77

 

O-Bank Co Ltd.

Letter of Credit Approval

 

O-Bank Co Ltd. (the “Bank” or “Creditor”) has duly reviewed the application of
China United Insurance Service, Inc. (the “Company” or “Credit Receiver”) for a
credit facility or other business transactions, and agrees the following. Please
provide the resolution adopted by the Company’s Board of Directors and all other
necessary documents required by the Bank, and subsequently sign the Facility
Agreement (credit agreement) with the Bank.

 

Credit Receiver: CHINA UNITED INSURANCE SERVICE, INC.   Credit Number: 201890088
Credit Limit: Short-Term secured Comprehensive Credit USD 4,000,000.00 Purpose
of Borrowing: Funding Business Operations Duration of Credit: September 04, 2018
to September 03, 2019 Utilization: Revolving Basis Principal Repayment: Payable
Upon Maturity Interest Repayments: Payable Monthly Joint and Several Guarantor:
Law Insurance Broker Co. Ltd. Utilization; Drawdown Deadline: If drawdown is
permitted in single, multiple, or revolving installments, the deadline for
administering each drawdown shall be the 180th day following the commencement
date of the credit.   Collateral: Law Insurance Broker Co. Ltd. to pledge TWD
certificate of deposit equal to at least one hundred percent (100%) of the sum
of credit limit with the Bank.

Other Provisions:

 

·   Duration of Credit: 12 months

·   Interest Rate:

-       Other Method: According to the Bank’s daily cost of funds + 0.5%

·   Interest Rate Adjustment: Floating rate

·   Commitment Fee: No

·   Upfront Fee: No

·   Repayment Method: Payable upon each maturity date

·   Interest Payments: Payable monthly

·   Miscellaneous:

-  Loan-to-value must be 90% of the TWD certificate of deposit, exchange rate is
the closing exchange rate of the previous day, collateral maintenance ratio
shall be 110%, if the ratio falls to 105%, the Bank will send written
notification to the Company, and the Company shall, within 5 business days upon
the receipt of the notification, repay the principal amount or provide
acceptable collateral (such as TWD or USD deposits) to raise the collateral
maintenance ratio to 110%

- After the approval of this case, the original credit number will be cancelled
and the balance will be incorporated into the case

- The guarantor, Law Insurance Broker Co. Ltd., need to pledge TWD certificate
of deposit with the Banks, and the drawdown is effective from the minutes of
board meeting available

Special Provisions: All business/transactional fees will be determined by the
Company and the Bank on a case by case basis at the time of  each separate
drawdown application. Credit Type

Credit Limit

(In Thousands)

Duration of Credit Rates (%) Interest Rates Other Provisions Index Rate Bonus
Rate Short-Term Loan 4,000 12 months See Other Provisions See Other Provisions  
           

 

 

 

 

 

 

General Provisions:

 

1. The Bank’s base rate is defined as the Central Bank of Taiwan rediscount rate
+ the Bank’s operation cost bonus. The Bank’s base rate is adjusted and
announced by the Bank on:

 

  a. The first business day immediately following the change in Central Bank of
Taiwan rediscount rate.

 

  b. July 10th of each year (when the Bank’s operation cost bonus is adjusted
each year).

 

  c. If the adjustment date falls on a weekend or holiday, the adjustment will
be postponed to the first business day immediately following the purported
adjustment date and that date will be deemed the adjustment date with respect
thereto.

 

If an event of Force Majeure occurs that results in the Bank’s base rate to
deviate from the market rate, the Bank reserves the right to adjust the
structure of the base rate; on the condition that the Bank obtains the
permission from the Central Bank of Taiwan, and that at least 10 days prior to
that change, the Bank first publishes such change at the Bank’s business
locations and its website.

 

2. For short, medium, and long term loans in TWD, the interest amount is
calculated based on the actual number of days the principal balance is
outstanding. The interest amount equals the outstanding principal balance
multiplies by the annual rate, and then being divided by 365 (or 366 for leap
year).

 

3. The Bank’s “Collateral Valuation Policies” has been revised in accordance to
Article 27 of “Credit Granting Guidelines for the Members of the Bankers
Association of The Republic Of China (BAROC)” rectified by the Financial
Supervisory Commission of Taiwan. At the time of utilization, the Bank reserves
the right to reduce the previously agreed upon loan-to-value by 5% if publicly
traded corporate stock is provided as the collateral of this Credit by a
director, supervisor, substantial shareholder of over 10% shareholding or its
affiliate (the “Specific Person”) of the issuing company with the share pledge
ratio exceeding 50%. If corporate stock of a listed financial institution or
financial holding company is provided as the collateral, the Bank reserves the
right to reduce the previously agreed upon loan-to-value by 5% for any Specific
Person, whether the share pledge ratio exceeds 50% or not.

 

 

 

 

 

 

4. If the indebtedness owed by the Company to the Bank, or any of the Company’s
deposits with the Bank are attached by the court upon another creditor’s
petition for compulsory execution, and the Bank has been notified by the
execution court of an freezing order, an execution order, an transfer order or
payment referral order, the Bank reserves the right to accelerate the repayment
term of any and all indebtedness, corresponding to those mentioned on the
aforementioned orders, of the Bank to the Company prior to its maturity date.
The Bank may further set off those amounts.

 

5. Any person holding a receipt, or certificate of custody issued by the Bank to
the Company, or the Company’s seal, are regarded as agents of the Company and
may go the Bank to request for the return or replacement of the collaterals,
unless the Bank knows or has reasonable grounds to know that aforementioned
person is not authorized to do so.

 

6. The Bank may examine, inspect, or take custody of the collaterals of the
Company for the purpose of business operation or protection of the Bank’s
rights.

 

7. The Company hereby confirms that it has carefully read and considered all
provisions set forth in this Letter of Credit Approval. This Letter of Credit
Approval is in duplication. The Company and the Bank shall hold each one of the
original copies.

 

O-Bank Co Ltd. (Taipei 4th Branch) (seal)

Branch Manager: Chuang-Gui Lin

Business Address: No.99, Sec. 2, Tiding Blvd., Neihu Dist., Taipei City 114,
Taiwan (R.O.C.)

 

China United Insurance Service, Inc. (seal)

Authorized Representative: Yi-Hsiao Mao (seal)

Business Address: 5th Floor, No. 311 Section 3, Nan-King East Road, Taipei City,
Taiwan (R.O.C.)

 

Date: September 26, 2018

 



 

